January 21, 1919. The opinion of the Court was delivered by
The defendant was tried alone on a joint indictment with one George Williams, alleging joint use of an automobile without owner's consent, and malicious mischief to personal property. The absent defendant was in the army. The defendant was tried before Judge Wilson, and a jury, at *Page 353 
the Court of General Sessions for Greenville county. After conviction and sentence, defendant appeals and by thirteen exceptions imputes error and seeks reversal. The first six exceptions present the same question.
Was it error to charge law with reference to conspiracy, under the circumstances as developed under the evidence in the case? We see no incorrectness in the law as charged by his Honor. The Court instructed the jury that there was no charge of conspiracy, and this, in any phase of the case, was harmless and not prejudicial, and the jury had the right to pass upon all the facts of the case and apply the facts applicable to the law as charged by his Honor, and these exceptions cannot be sustained as the law charged was correct. These exceptions are overruled.
Exceptions 7, 10 and 11 complaint of error in that the Court charged upon the facts. The exceptions are overruled, being without merit.
Exception 8 is overruled, being without merit.
Exceptions 9 and 12 are overruled. These exceptions are too general for consideration.
Exception 13 is overruled. There was sufficient evidence to support the verdict. All exceptions overruled.
Judgment affirmed.